Day, J.,
concurring. I concur in the opinion and judgment of the court. However, I add a caveat. Abuse of discretion by the trial court is never an issue in an original action brought in the Court of Appeals to challenge the legality of a bond set by the trial judge in a criminal case. This was not an appeal. The Court of Appeals was trying the issue de novo. It had ;to exercise its own pristine judg*275ment with respect to the requisite bond. Any contrary implication read into the court’s opinion is misplaced.
Herbert, J., concurs in the foregoing concurring opinion.